
	
		II
		111th CONGRESS
		1st Session
		S. 1700
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2009
			Mr. Lugar (for himself,
			 Mr. Cardin, Mr.
			 Schumer, Mr. Wicker,
			 Mr. Feingold, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require certain issuers to disclose payments to
		  foreign governments for the commercial development of oil, natural gas, and
		  minerals, to express the sense of Congress that the President should disclose
		  any payment relating to the commercial development of oil, natural gas, and
		  minerals on Federal land, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy Security Through
			 Transparency Act of 2009.
		2.FindingsThe Congress finds the following:
			(1)It is in the
			 interest of the United States to promote good governance in the extractive
			 industries sector because good governance strengthens the national security and
			 foreign policy of the United States, contributes to a better investment climate
			 for businesses in the United States, increases the reliability of commodity
			 supplies upon which businesses and people in the United States rely, and
			 promotes greater energy security.
			(2)Developing
			 countries that derive a significant portion of revenues from natural resource
			 extraction tend to have higher poverty rates, weaker governance, higher rates
			 of conflict, and poorer development records than countries that do not rely on
			 resource revenues. The consequences of what is known as the resource
			 curse including the erosion of civil society, a rise in internal
			 conflicts and regional violence, and the proliferation of terrorism are likely
			 to pose a long-term threat to the national security, foreign policy, and
			 economic interests of the United States.
			(3)Transparency in
			 revenue payments to governments enables citizens to hold their leaders more
			 accountable.
			(4)There is a
			 growing consensus among oil, gas, and mining companies that transparency in
			 revenue payments is good for business, since it improves the business climate
			 in which they work and fosters good governance and accountability.
			(5)Transparency in
			 revenue payments benefits shareholders of corporations that make such payments
			 because such shareholders have a desire to know the amount of such payments in
			 order to assess financial risk, compare payments from country to country, and
			 assess whether such payments help to create a more stable investment climate.
			 Undisclosed payments may be perceived as corrupt and as decreasing the value of
			 the corporation.
			3.Sense of
			 congress relating to transparency for extractive industriesIt is the sense of Congress that—
			(1)the President
			 should work with foreign governments, including members of the Group of 8 and
			 the Group of 20, to establish domestic requirements that companies under the
			 jurisdiction of each government publicly disclose any payments made to a
			 government relating to the commercial development of oil, natural gas, and
			 minerals; and
			(2)the United States
			 Government should commit to global leadership of transparency in extractive
			 industries by supporting—
				(A)multilateral
			 pro-transparency efforts, such as the Extractive Industries Transparency
			 Initiative, in revenue collection, budgeting, expenditure, and wealth
			 management;
				(B)bilateral efforts
			 to promote good governance in the extractive industries through United States
			 missions and activities abroad;
				(C)the
			 implementation of extractive industries reporting requirements for companies
			 under the jurisdiction of the United States similar to the requirements
			 established under section 6 of this Act; and
				(D)efforts to
			 persuade other members of the Organization for Economic Cooperation and
			 Development and Asia-Pacific Economic Cooperation to adopt uniform legislation
			 to ensure a coordinated regulatory approach.
				4.Sense of
			 Congress relating to the Extractive Industry Transparency
			 InitiativeIt is the sense of
			 Congress that the President should commit the United States to become a
			 Candidate Country of the Extractive Industry Transparency Initiative.
		5.Disclosure of
			 payments to the United StatesThe Secretary of the Interior shall disclose
			 to the public any payment (as that term is defined in section 13(m) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m(m)), as added by section 6 of
			 this Act) relating to the commercial development of oil, natural gas, and
			 minerals on Federal land made by any person to the Federal Government.
		6.Disclosure of
			 payments by resource extraction issuersSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m) is amended by adding at the end the following:
			
				(m)Disclosure of
				payment by resource extraction issuers
					(1)DefinitionsIn
				this subsection—
						(A)the term
				commercial development of oil, natural gas, or minerals includes
				the acquisition of a license, exploration, extraction, processing, export, and
				other significant actions relating to oil, natural gas, or minerals, as
				determined by the Commission;
						(B)the term
				foreign government means a foreign government, an officer or
				employee of a foreign government, an agent of a foreign government, a company
				owned by a foreign government, or a person who will provide a personal benefit
				to an officer of a government if that person receives a payment, as determined
				by the Commission;
						(C)the term
				payment—
							(i)means a payment
				that is—
								(I)made to further
				the commercial development of oil, natural gas, or minerals; and
								(II)not de minimis;
				and
								(ii)includes taxes,
				royalties, fees, licenses, production entitlements, bonuses, and other material
				benefits, as determined by the Commission; and
							(D)the term
				resource extraction issuer means an issuer that—
							(i)is required to
				file an annual report with the Commission; and
							(ii)engages in the
				commercial development of oil, natural gas, or minerals.
							(2)Disclosure
						(A)Information
				requiredNot later than 270 days after the date of enactment of
				the Energy Security Through Transparency Act
				of 2009, the Commission shall issue final rules that require each
				resource extraction issuer to include in the annual report of the resource
				extraction issuer information relating to any payment made by the resource
				extraction issuer, a subsidiary or partner of the resource extraction issuer,
				or an entity under the control of the resource extraction issuer to a foreign
				government for the purpose of the commercial development of oil, natural gas,
				or minerals, including—
							(i)the type and
				total amount of such payments made for each project of the resource extraction
				issuer relating to the commercial development of oil, natural gas, or minerals;
				and
							(ii)the type and
				total amount of such payments made to each foreign government.
							(B)International
				transparency effortsTo the extent practicable, the rules issued
				under subparagraph (A) shall support the commitment of the United States
				Government to international transparency promotion efforts relating to the
				commercial development of oil, natural gas, or minerals.
						(C)Effective
				dateWith respect to each resource extraction issuer, the final
				rules issued under subparagraph (A) shall take effect on the date on which the
				resource extraction issuer is required to submit an annual report relating to
				the fiscal year of the resource extraction issuer that ends not earlier than 1
				year after the date on which the Commission issues final rules under
				subparagraph (A).
						(3)Public
				availability of information
						(A)In
				generalTo the extent practicable, the Commission shall make
				available online, to the public, a compilation of the information required to
				be submitted under the rules issued under paragraph (2)(A).
						(B)Other
				informationNothing in this paragraph shall require the
				Commission to make available online information other than the information
				required to be submitted under the rules issued under paragraph (2)(A).
						(4)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Commission such sums as may be necessary to carry out this
				subsection.
					.
		
